Citation Nr: 1125572	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO. 10-11 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for the period from January 1, 2009, to May 2, 2010, for residuals of prostate cancer, status post prostatectomy.

2. Entitlement to an initial rating in excess of 60 percent for the period from May 3, 2010, forward, for residuals of prostate cancer, status post prostatectomy.

3. Entitlement to service connection for hypertension, to include as secondary to exposure to Agent Orange.

4. Entitlement to service connection for chronic fatigue claimed as secondary to service-connected prostate cancer, status post prostatectomy.


REPRESENTATION

Appellant represented by:	Winona W. Zimberlin, Attorney at Law


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2008 and September 2009 by the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to service connection for chronic fatigue and for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1. The Veteran's residuals of prostate cancer are predominantly characterized by voiding dysfunction.

2. For the full pendency the Veteran's initial rating claim on appeal he has experienced voiding dysfunction that meets or approximates the criteria of the wearing of absorbent materials which must be changed more than four times per day.

3. The rating criteria for voiding dysfunction reasonably describe the Veteran's disability level and symptomatology due to residuals of prostate cancer.





CONCLUSIONS OF LAW

1. The criteria for an initial rating of 60 percent, but no higher, for residuals of prostate cancer, status post prostatectomy, for the period from January 1, 2009, to May 2, 2010, are approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2010).

2. The criteria for an initial rating in excess of 60 percent for residuals of prostate cancer, status post prostatectomy, for the period from May 3, 2010, forward, are not met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision the Board finds that the criteria for the maximum schedular rating of 60 percent for voiding dysfunction due to service-connected prostate cancer, status post prostatectomy, are met from January 1, 2009, forward. Accordingly, a higher initial rating of 60 percent for the full initial rating period on appeal, from January 1, 2009, to May 2, 2010, is granted. 

Further, as 60 percent is the maximum schedular rating for voiding dysfunction as a residual of prostate cancer, and referral to the Director, Compensation and Pension, for extraschedular consideration is not warranted, the Board denies a rating in excess of 60 percent for the full pendency of the Veteran's appealed initial rating claim.

The Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). 

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b). Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c). 

The Veteran was provided VCAA notice as to what was required to substantiate a claim for service connection for residuals of prostate cancer in August 2008. In November 2008 the RO granted entitlement to service connection for residuals of prostate cancer. As a result the Veteran's claim was not only substantiated, it was proven, and the purpose for VCAA notice had been fulfilled. The Veteran's July 2009 notice of disagreement with the initial rating assigned for now-service-connected prostate cancer does not give rise to further notice requirements under the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises upon receipt of a notice of disagreement). Under these circumstances, VA fulfilled its obligation to advise and assist the Veteran throughout the remainder of the administrative appeals process, and similarly accorded the Veteran a fair opportunity to prosecute the appeal, and any claimed VCAA notice deficiency can be no more than harmless, nonprejudicial error. See Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With respect to the duty to assist, the RO has obtained the Veteran's service treatment records and the relevant identified records of medical treatment and has provided the Veteran VA examinations. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the most recent relevant VA examination, provided in May 2010, is well-supported by clinical findings that address the relevant rating criteria and a full rationale. The examination report in conjunction with the Veteran's lay assertions is sufficient to warrant the maximum schedular rating of 60 percent for voiding dysfunction due to service-connected residuals of prostate cancer for the full initial rating period. Accordingly, any deficiency with respect to findings relevant to the initial schedular rating can be no more than harmless, nonprejudicial error. Further, as will be discussed below, the evidence establishes that the nature and extent of the Veteran's disability is adequately contemplated by the schedular rating criteria, so that referral for an extraschedular rating is not warranted. See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

The appellant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices. Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims. For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the matters pertaining to the proper initial rating for service-connected residuals of prostate cancer. 



Merits of the Claims

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4. Separate rating codes identify the various disabilities. 38 C.F.R. Part 4. 

In determining the current level of impairment, the disability must be considered in the context of the whole-recorded history, including service treatment records. 38 C.F.R. §§ 4.2, 4.41. An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Id. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). A claim such as this one, placed in appellate status by disagreement with the initial rating award and not yet ultimately resolved, is an original claim as opposed to a new claim for increase. Fenderson v. West, 12 Vet. App. 119 (1999). In such cases, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Id. 
 
With respect to the applicable criteria for rating the Veteran's service-connected residuals of prostate cancer, 38 C.F.R. § 4. 115a, Diagnostic Code 7528 (malignant neoplasms of the genitourinary system) generally provides that after an initial 100 percent rating period only the predominant area of genitourinary dysfunction shall be considered for rating purposes. The areas of genitourinary dysfunction to be considered are as follows:

Renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN (blood urea nitrogen) more than 80mg% (milligrams per 100 milliliters); or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants a 100 percent rating. Renal dysfunction characterized by persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or a limitation of exertion warrants an 80 percent rating. Renal dysfunction with constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101 warrants a 60 percent rating. Renal dysfunction where albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101 warrants a 30 percent rating. Renal dysfunction is noncompensable with albumin and casts with history of acute nephritis; or, hypertension that is noncompensable under Diagnostic Code 7101. See 38 C.F.R. § 4. 115a.

Voiding dysfunction is to be rated on the basis of urine leakage, frequency, or obstructed voiding. The criteria for voiding dysfunction are as follows: Continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day warrants a 60 percent rating. When the wearing of absorbent materials which must be changed 2 to 4 times per day is required, a 40 percent rating is warranted. When the wearing of absorbent materials which must be changed less than 2 times per day is required, a 20 percent rating is warranted. 38 C.F.R. § 4. 115a.

Urinary frequency characterized by daytime voiding intervals of less than one hour, or; awakening to void five or more times per night warrants a 40 percent rating. Daytime voiding interval between one and two hours, or awakening to void three to four times per night warrants a 20 percent rating. Daytime voiding interval between two and three hours, or; awakening to void two times per night warrants a 10 percent rating.

Obstructed voiding characterized by urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating. A 10 percent rating is warranted for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) Post void residuals greater than 150 cc.; (2) Uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); (3) Recurrent urinary tract infections secondary to obstruction; (4) Stricture disease requiring periodic dilatation every 2 to 3 months. Obstructive symptomatology with or without stricture disease requiring dilation 1 to 2 times per year warrants a noncompensable rating. See 38 C.F.R. § 4. 115a. 

At a VA examination in October 2008, during the period for which the Veteran is rated as 100 percent disabled following his therapeutic procedure for prostate cancer, it was indicated that the Veteran changed pads two to three times per day as result of dribbling of urine during the day. 

At a VA examination in May 2010 it was noted that the Veteran had no renal dysfunction. With respect to voiding dysfunction he was noted to have constant dribbling, requiring daily usage of pads. He reported using six pads a day. He described voiding about fifteen times per day and three to four times per night. This degree of voiding dysfunction warrants the maximum schedular rating of 60 percent for his service-connected residuals of prostate cancer. See 38 C.F.R. § 4.115(b) (malignant neoplasm of genitourinary system warrants 100 percent rating for six months after therapeutic procedure, then, if there has been no local reoccurrence or metastasis, rate on residuals of voiding dysfunction or renal dysfunction, whoever is greater); 38 C.F.R. § 4.115a (changing of absorbent materials more than four times per day, or urinary frequency of more than once per hour, or awakening to void more than five times per night warrants 60 percent rating for voiding dysfunction). The RO granted a 60 percent rating, but only effective as of the date of the May 3, 2010, VA examination. Upon reviewing the lay and medical evidence in the claims file, the Board finds the Veteran competent and credible, and corroborated by private treatment records, in reporting that he has sustained this level of symptomatology from January 1, 2009, forward. 

Accordingly, a higher initial rating of 60 percent from January 1, 2009, to May 2, 2010, or alternatively phrased, an earlier effective date of January 1, 2009, for an initial rating of 60 percent, is warranted for service-connected residuals of prostate cancer.

Higher alternative initial ratings for residuals of prostate cancer are available for kidney dysfunction. However, the medical evidence shows that the predominant disability is due to voiding dysfunction, since medical evidence indicates that the Veteran has no kidney dysfunction and the Veteran described no symptoms of kidney dysfunction. Thus, the highest schedular rating available is one for 60 percent for voiding dysfunction, which, as noted, is the highest available schedular rating for voiding dysfunction as a residual of malignant neoplasms of the genitourinary system if there are no local recurrences or metastases six months after a therapeutic procedure.

The Board has considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular consideration for rating of the Veteran's service-connected residuals of prostate cancer. The governing norm in such exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b). 

If the rating criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required. Thun v. Peake, 22 Vet. App. 111, 115 (2008). In this case, the Veteran's disability level is characterized by severe voiding dysfunction, with symptoms and frequency fully contemplated in the rating criteria and rated as 60 percent disabling for the full pendency of the Veteran's initial rating claim (after an initial period of a 100 percent rating after diagnosis and therapeutic procedure). The evidence shows that the Veteran must change absorbent material multiple times per day, to a degree warranting a 60 percent rating, and that he is still working and he must be situated near a workplace restroom in order to remain gainfully employed. The evidence shows voiding symptoms of dribbling and the need to change absorbent pads multiple times per day as directly contemplated by the applicable rating criteria for residuals of malignant neoplasms of the genitourinary system with no exceptional or unusual factors. As such, referral to the Director, Compensation and Pension, is not warranted.

For the reasons discussed above, the preponderance of the evidence shows that a rating higher than 60 percent is not warranted for any period during the pendency of the Veteran's initial rating claim. As discussed, the predominant disability is voiding dysfunction, which warrants a maximum schedular rating of 60 percent, and the criteria for referral for extraschedular consideration are not met. The preponderance of the evidence therefore weighs against a staged initial rating in excess of 60 percent for any period from January 1, 2009, forward. Fenderson v. West, 12 Vet. App. 119 (1999). As a result, the benefit of the doubt rule is not for application in resolution of this aspect of the Veteran's appeal. See Alemany v. Brown, 9 Vet. App. 518 (1996). 



ORDER

A higher initial rating of 60 percent, and no higher, for the period from January 1, 2009, to May 2, 2010, for prostate cancer, status post prostatectomy, is granted.

An initial rating in excess of 60 percent for prostate cancer, status post prostatectomy, is denied.


REMAND

The Veteran seeks service connection for hypertension and chronic fatigue. Possible etiologies as indicated in the record or contended by the Veteran for these claimed disabilities include depression, residuals of prostate cancer, and erectile dysfunction, or medications received for any of these disabilities, and in-service exposure to Agent Orange in Vietnam. The Board does not have sufficient medical expertise to determine whether hypertension or chronic fatigue may be related to any of these factors. As a result, VA must provide the Veteran an examination and opinion with respect to his claims for service connection for hypertension and chronic fatigue. See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Additionally, any additional relevant records of medical treatment must be sought. See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for hypertension or chronic fatigue from the time of his discharge from service in July 1971 to the present. 

After obtaining any appropriate authorizations for release of medical information, the RO must seek to obtain all identified relevant available treatment records that are not associated with the claims file from each health care provider the Veteran identifies. 

The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO.

2. Once all available medical records have been received, arrange for a VA examination with an appropriate clinician. 

(a) The purpose of the examination is to determine:

(i) Whether the Veteran has a separate medical disability manifested by chronic fatigue that began during active service, or is related to any incident of service (to include exposure to Agent Orange), or has been caused or aggravated by service-connected disability, and 

(ii) Whether the Veteran's hypertension began during active service, or is related to any incident of service (to include exposure to Agent Orange), or has been caused or aggravated service-connected disability. 

(b) The following considerations will govern the examination:

(i) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

(ii) If deemed appropriate by the examiner, the Veteran must be scheduled for further examinations. All indicated tests and studies must be performed. 

(iii) The examiner must take a full history from the Veteran. If there is a clinical basis to support or doubt the history as provided by the Veteran the examiner must so state, with a full explanation for any such finding.

(iv) The examiner must provide an opinion as to whether the Veteran's hypertension began during active service or is related to any incident of active service.

(v) The examiner must provide an opinion as to whether the Veteran's hypertension is caused or aggravated (a chronic worsening as opposed to a temporary flare-up of symptoms) by service-connected depression, erectile dysfunction, or residuals of prostate cancer, or medications for any of these service-connected disabilities.

(vi) The examiner must provide an opinion as to whether the Veteran's hypertension is attributable to his in-service exposure to Agent Orange in Vietnam. The examiner must be referenced to an excerpt in the claims file, submitted by the Veteran in support of his claim for service connection for hypertension as secondary to Agent Orange, labeled by the Veteran as from "Institute of Medicine, Veterans and Agent Orange (2006)."

(vii) The examiner must provide an opinion as to whether the Veteran has a separate medical disability manifested by chronic fatigue.

(viii) If the Veteran is found to have a separate medical disability manifested by chronic fatigue, the examiner must provide an opinion as to whether this disability began during active service or is related to any incident of service.

(ix) If the Veterans is found to have a separate medical disability manifested by chronic fatigue, the examiner must provide an opinion as to whether this disability is attributable to the Veteran's in-service exposure to Agent Orange in Vietnam.

(x) If the Veteran is found to have a separate medical disability manifested by chronic fatigue, the examiner must provide an opinion as to whether the disability is caused or aggravated (a chronic worsening as opposed to a temporary flare-up of symptoms) by service-connected depression, erectile dysfunction, or residuals of prostate cancer, or medications for any of these service-connected disabilities.

(xi) If the Veteran has chronic fatigue that is not attributable to a separate medical disability, the examiner must state his opinion as to the cause or causes of the Veteran's chronic fatigue.

(xii) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is requested to provide a complete rationale for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles. 

3. Readjudicate the issues on appeal. If any benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


